United States Court of Appeals
                                                                       Fifth Circuit
                                                                     F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                     September 13, 2006

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                 No. 05-41203


                         UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                    versus

                             JOSEPH MCGAUGHEY,

                                                      Defendant-Appellant.



            Appeal from the United States District Court
                  for the Eastern District of Texas
                       Case No. 6:04-CR-90-ALL


Before JONES, Chief Judge, and REAVLEY, and PRADO, Circuit Judges.

PER CURIAM:*

           Appellant McGaughey pled guilty to possession of child

pornography and was sentenced to twenty-one months imprisonment

subject to his right to appeal the district court’s denial of his

motion to suppress evidence seized from his home.            He argues that

the search warrant was supported by a “bare bones” affidavit and

that the Government failed to corroborate two anonymous tips.

           The    good   faith    exception   to   the    exclusionary      rule

provides   that    “evidence     obtained    by   officers   in   objectively

reasonable good-faith reliance upon a search warrant is admissible,


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
even though the affidavit on which the warrant was based was

insufficient to establish probable cause.”                   United States v.

Satterwhite, 980 F.2d 317, 320 (5th Cir. 1992); see also United

States v. Leon, 468 U.S. 897, 104 S. Ct. 3405 (1984).                        The

exception will not apply, however, to a “bare bones” affidavit,

that is, an affidavit “so deficient in demonstrating probable cause

that it renders an officer’s belief [in the existence of probable

cause]    completely      unreasonable.”      United      States   v.   Cisneros,

112 F.3d 1272, 1278 (5th Cir. 1997).           Such an affidavit is “based

upon conclusory statements,” and lacks “facts and circumstances

from    which   a    magistrate   can    independently     determine    probable

cause.”    United States v. Pofahl, 990 F.2d 1456, 1474 n.18 (5th

Cir. 1993).

            In this case, the search warrant was not supported by a

“bare bones” affidavit because the citizen informants did not

provide untrustworthy         information     and   the   police    sufficiently

corroborated        the   information.       The    informants     independently

provided the police with firsthand knowledge of McGaughey’s name,

address, and place of work, and the police verified the accuracy of

this information before seeking the warrant.              Both informants told

similar, detailed stories of McGaughey showing child pornography to

visitors in his home, and finally, the police observed McGaughey’s

association with a known possessor of child pornography at his

home.     Therefore, the affidavit supporting the warrant was not

“bare bones,” and we AFFIRM the denial of the motion to suppress.

                                         2
AFFIRMED.




            3